Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Sep. 9, 2022 are acknowledged and have been fully considered.  Claims 1-4, 6, 7, and 10-47 are now pending.  Claims 5, 8, and 9 are cancelled; claim 16 is amended; claims 1-4, 10-15, and 27-46 are withdrawn.  Claims 6, 7, 16-26, and 47 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claims 6, 7, 16-26, and 47 under 35 U.S.C. 112(a)/112 1st paragraph, lack of written description, is withdrawn in light of the claim amendments.

The rejection of claims 6, 7, 16-26, and 47 under 35 U.S.C. 112(b)/112 2nd paragraph, designated 'A' in the prior Office Action, is withdrawn in light of the claim amendments.  

The prior rejection of claims 6, 7, 16-26, and 47 under 35 U.S.C. 103(a) is withdrawn in light of the claim amendments in favor of the new rejections presented herein below.

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 6, 7, 16-26, and 47 under 35 U.S.C. 112(b)/112 2nd paragraph, designated 'B' in the prior Office Action, is maintained in modified form.  

The double patenting rejections of record have been maintained in modified form as no action regarding these rejections has been taken by applicants at this time.

Information Disclosure Statement
The reference lined-through on the information disclosure statement was not considered because it was not legible.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7, 16-26, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The intended meaning of the phrase "a numerical value of at least 10-6 to 10-8" in claim 16 is unclear.  The plain meaning of the claim language "at least 10-6 to 10-8" is that the range of 10-6 to 10-8 is a minimum and any value greater (higher) than 10-6 or 10-8 is encompassed by the claimed range.  For example, SAL values of 10-5, 10-4, 10-3, 10-2, 1, etc. appear to be encompassed by the claim.  However, applicant's arguments suggest otherwise.  For example, on p. 18, applicant argues that a "SAL of at least 10-6 would thus mean a SAL of 10-6, 10-7, 10-8 and so on".  However, the claim language specifically states "a numerical value of at least", meaning the recited numbers (10-6 to 10-8) are minimums, or could be interpreted this way.  The arguments suggest that a different meaning is intended by "at least 10-6 to 10-8", namely that the claim requires SAL values within the range of 10-6 to 10-8.  Thus, it is not clear which meaning is intended.  For the purposes of this Office Action, either interpretation will be considered to meet the claim limitation, pending applicants clarification of this issue.  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant argues that the claim has been amended to recite "a numerical value of 10-6 to 10-8" (response, p. 18).  
However, that is NOT what is recited in the claim.  In contrast to applicant's incorrect statement, the claim still recites the phrase "at least" prior to the recited range: "a numerical value of at least 10-6 to 10-8" (emphasis added).  The phrase "at least" injects uncertainty into the claim.  If applicant intends to claim "a numerical value of 10-6 to 10-8" as argued, the phrase "at least" is unnecessary and should be removed to improve clarity of the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 6, 7, 16-26, and 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over HAROD (US 6,358,516; Issued Mar. 19, 2002) in view of STOESZ (US 2010/0096287; Pub. Apr. 22, 2010), all references previously of record.  
Harod discloses a skin care system (composition) that cleanses, therapeutically conditions, and provides additional beneficial treatment to the skin in a simple, one-step application that air dries quickly without rinsing (title; abstract).  Harod teaches the pH of the composition is preferably close to that of human skin, that is, approximately 4.5-6.7, and that the composition maintains this pH of the skin (col. 11, lines 4-5; Table II).  The composition may be impregnated into cloths and packaged in a resealable container (col. 6, lines 37-40).  Harod teaches application of the composition to intact epidermis results in deep absorption into skin, which results in, inter alia, destruction of pathogens throughout the layers of the skin, thus reducing infections due to bacteria, viruses, etc. (i.e., the antimicrobial barrier properties are improved) and increased blood circulation in treated areas (col. 9, lines 13-16; col. 11, lines 1-3; col. 13, lines 5-9).  In light of Harod's teachings and the fact that the instant application states that Theraworx® (from the Harod Patent) is useful in the invention, including lowering pH over the entire thickness of the outer layer of tissue ([0016], [0020]), the instantly claimed composition (and any properties thereof) are considered to be met by Harod.  
Regarding the composition itself, the composition disclosed by Harod is identical to that instantly claimed.  For instance, Harod teaches that the composition is aqueous (col. 5, lines 36-38; col. 10, lines 53-55) and comprises:  
an amphoteric surfactant in an amount of 1-7 wt. %; 
aloe vera (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, absorption facilitation agent, humectant and emollient, and healing promoting agent) in an amount of 1-7 wt. %; 
allantoin (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, absorption facilitation agent, humectant and emollient, and free radical-scavenging agent) in an amount of 0.2-1 wt. %; 
cocamidolpropyl betain (an amphoteric surfactant and anti-inflammatory) in an amount of 0.2-2 wt. %; 
lauryl glucoside (a surfactant) in an amount of 0.1-2 wt. %; 
dimethicone copolyol (an anti-foaming agent) in an amount of 0.1-2 wt. %; 
Citricidal® (which contains grapefruit extract, quaternary compounds derived from grapefruit and glycerin according to col. 8, lines 3-7 of Harod and instant par. [0075]; Citricidal® is a fast-acting antimicrobial, immune system enhancing agent, and a and cell growth-promoting agent) in an amount of 0.4-2 wt. %; 
colloidal silver (a fast-acting antimicrobial and absorption facilitation agent) in an amount of 0.2-4 wt. %; 
beta glucan (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, and absorption facilitation agent) in an amount of 0.1-6 wt. %; 
methylparaben, propylparaben, EDTA (preservatives) in an amount of 0.1-2% 
vitamin E (a humectant and emollient and free radical-scavenging agent) in an amount of 0.01-2 wt. %.  
See Table 1 and claims 1, 5, 8, 17, 18, 23, 25, and 30 of Harod.  Note that for the sake of clarity and simplicity the amounts listed here generally correspond to those in Table 1 of Harod, but due to the multiple and overlapping roles of many of the components, Harod actually teaches somewhat wider ranges for many of these components (see claims 1, 5, 8, 17, 18, 23, 25, and 30 of Harod).  Further, applicant admits that the formulation (product) is the same as that taught in Harod (see the top par. on p. 22 of the 12/27/19 response).  
While Harod teaches sterilization by electron beam or gamma radiation (col. 5, lines 8-13; col. 10, lines 57-64; Example 3), Harod is silent as to the amount of gamma radiation applied and to the resulting sterility assurance level (SAL).  However, anyone of ordinary skill in the art would find the instantly claimed amounts of gamma radiation and SAL to be obvious at least because they are routine in the art.  
For example, Stoesz discloses topical pharmaceutical formulations that have been packaged and sterilized (title; abstract).  Stoesz teaches sterilization by electron beam or gamma radiation using a dose of radiation at least 10 kGy or at least 25 kGy, to achieve a SAL of at least 10-6 ([0017], [0019], [0070]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use gamma radiation at the claimed levels to provide a SAL of 10-6 or less (SAL values smaller than 10-6).  One would have been motivated to do so to provide a sterilized topical formulation and would have had a high expectation of success since these values are known in the art for similar topical formulations.  
Regarding claim 7, Stoesz teaches sterilization by gamma radiation using a dose of radiation as low as 10 kGy to achieve a desired SAL (pars. [0011], [0017], [0070]).  The MPEP states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  In this case, applicants disclose that the full range of "about 4 to less than about 35 kGy" is useful in the invention (see claim 6).  Thus, the narrower range would be expected to have the same properties as the wider range.  

Claims 6, 7, 16-26, and 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over HAROD (US 6,358,516; Issued Mar. 19, 2002) in view of DANILOFF (US 2011/0033540; Pub. Feb. 10, 2011) and ZHANG (US 2011/0283662; Pub. Nov. 24, 2011), all references previously of record.  
The teachings of Harod are presented supra, and are incorporated herein.  As discussed in the rejection above, claim 7 is properly rejected over Stoesz.  However, Daniloff and Zhang are cited to further show the obviousness of using low amounts of radiation to sterilize various topical pharmaceutical compositions.  
For instance, Daniloff discloses formulations for the delivery of bioactive agents (title; abstract).  The formulations may be ointments or lotions for topical delivery to the skin ([0096], [0190], [0203]).  Like Harod (and Stoesz) Daniloff teaches sterilization by either electron beam or gamma radiation, and the dose may be as low as 5 kGy ([0181]-[0182]) to achieve a SAL of 10-6 ([0018]).  Daniloff also teaches that the dose of radiation is determined as needed based on the bioburden level (initial contamination) and packaging of the composition ([0182]).  
Similarly, Zhang discloses low dose gamma sterilization of packaged topical adhesive compositions for use in the medical and/or veterinary fields (title; abstract; [0002]).  The package and its contents should be sterile, having a (SAL) of preferably at least 10-6 ([0056]).  Zhang teaches that although gamma sterilization is thorough and requires no post-processing cooling, a downside to the use of gamma radiation is that it can adversely affect the package and composition contained therein, which is well known in the art for high gamma doses (e.g., 25 kGy) commonly used in the art ([0008]).  Zhang teaches that the use of lower doses is also known, and teaches the preferred use of lower doses (5-20 kGy) specifically to avoid these unwanted adverse effects of gamma radiation ([0009]-[0015], [0018], [0053]; Table 1; Examples; Claims 1-18).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use gamma radiation at the claimed levels to provide a desired reduction in microbial contamination and achieve a SAL of 10-6.  One would have been motivated to use low levels of gamma radiation to avoid the known adverse effects of higher doses on the packaging and composition as taught by Zhang.  In doing so, one would have expected to provide a suitably sterilized topical composition for medical use and would have had a high expectation of success since these values are known in the art for other topical formulations (e.g., per Daniloff).  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant argues that sterilization is used for a different purpose in the instant invention (i.e., to retain the antimicrobial activity of the preservatives in the composition) (response, pgs. 19-25).  
First, the examiner cannot agree that applicant's rationale is different from that used in the prior art.  Rather, applicant is simply describing the same rationale in a different way.  Applicant has admitted that one of the rationales for sterilization in the Office Action (and prior art) is to extend shelf life (see the 12/20/21 response, p. 19, last full par.).  By removing microbial contamination from the composition, thereby preserving the antimicrobial activity of the components of the composition, one is clearly extending the shelf life of the composition.  There is no difference in these rationales.  
Second, even if the prior art does teach a different rationale for doing what applicant claims, rationale different from applicant's is permissible.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent No. 6,358,516
Claims 6, 7, 16-26, and 47 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 10-17 of US Patent No. 6,358,516, optionally in view of Stoesz, Daniloff, and/or Zhang.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '516 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '516 claims do not expressly recite treating the composition with gamma radiation or the recited amounts thereof to achieve a specific SAL.  However, Harod suggests this feature (e.g., col. 5, lines 8-12; col. 10, 57-64).  Further, Stoesz, Daniloff, and Zhang render obvious the use of radiation in the claimed amounts to achieve a desired SAL (e.g., of 10-6) based the bioburden level (initial contamination) and packaging of the composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists See MPEP § 2144.05(I).  Thus, the instant claims are an obvious variation of the '516 claims.  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant argues that the double patenting rejection should be held in abeyance (response, p. 17).  
A request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b), 714.02, and 804(B)(1)).  Thus, the double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time, and since no allowable subject matter has presently been indicated.  

Summary/Conclusion
Claims 6, 7, 16-26, and 47 are rejected; claims 5, 8, and 9 are cancelled.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658